DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national phase entry under 35 U.S.C. § 371 of PCT International Application No. PCT/EP2016/082931, filed December 30, 2016, of which this application claims priority, which is incorporated herein by reference.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.

Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claim 22 is directed to “method of determining a posterior error probability distribution for a parameter” and “inputting the or each received measurement quality indicator value into a multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement, wherein the variates of the multivariate probability distribution model comprise error for said parameter, and the or each measurement quality indicator” which can be categorized as mathematical concepts.  
The method of claim 33 is directed to “obtaining a multivariate probability distribution model, variates of the multivariate probability distribution comprising error for a parameter,” “comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter,” and “determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS  and the GNSS measurement quality indicator values” which can be categorized as mathematical concepts.  
The system of claim 36 (dependent claims are method claims) is directed to a navigation system comprising “the processor configured to determine a posterior error probability distribution for the measured GNSS parameter” which can be categorized as mathematical concepts.  
The non-transitory computer-readable medium of claim 40 is directed to “determining a posterior error probability distribution for a parameter” and “to determine the posterior error probability distribution for the GNSS measurement, wherein the variates of the multivariate probability distribution model comprises error for the parameter, and the one or more measurement quality indicators” which can be categorized as mathematical concepts.    
The non-transitory computer-readable medium of claim 41 is directed to “comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS of the parameter” and “determining the multivariate probability distribution model from the GNSS measurement quality indicator values” which can be categorized as mathematical concepts.    
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 22, 33, 36 and 41 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The additional limitations are “receiving a value . . .”, “inputting each of the received measurement quality indicator values into a multivariate probability distribution model” in claim 1; “collecting a value . . .”, “receiving a GNSS measurement of the parameter,” receiving a reference measurement of the parameter” in claim 33; “an interface for receiving a value . . .”, “a memory storing, variates of the multivariate probability distribution comprising error for the measured GNSS parameter and each of the one or more GNSS measurement quality indicators”, “a processor coupled to the memory and the interface sub-module” in claim 36; “receiving a value . . .”, “inputting each of the received measurement quality indicator values into a multivariate probability distribution model” in claim 40; and “collecting a value . . .”, “receiving a GNSS measurement . . .”, “receiving a reference measurement” in claim 41.   
The overall invention is directed to using posterior error probability distribution to reduce integrity risk due to errors associated with signal loss, multipath, and distortion at the receiver in order to have more reliable protection levels (error bounds) thereby improving autonomous driving.  See Spec. 2-4.  Thus, the practical application of the invention is at the very least directed to vehicle navigation wherein a position of a vehicle is determined to navigate the vehicle let alone autonomous driving.  The additional limitations, e.g. “a processor coupled to the memory and the interface sub-module” in claim 36, are not directed to the inventive concept as it relates to the improvement.  None of the additional limitations provide a meaningful limit on the claim invention, e.g. reciting a vehicle wherein a position of a vehicle is at least determined to navigate the vehicle.  Rather, the additional limitations are directed to data gathering and data processing which is an extra-solution activity.  
The dependent claim that comes closest to a practical application is claim 31.  Claim 31 is directed to calculating a protection level.  A “protection level” is defined as being “a statistical See Spec. 2-3.  However, none of the claims including claim 31 include limitations directed to navigating a vehicle wherein a position of a vehicle is at least determined to navigate the vehicle.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Overall, all the claims including the dependent claims are directed to integrity risk.  The specification at page 2 states “The concept of “integrity risk” is also well-established in safety critical applications of GNSS measurements such as civil aviation and is the probability that, at any moment, the position error exceeds the alert limit.” 
The dependent claims either further define the abstract idea in the independent claims or add limitations which recite abstract ideas similar to the ones addressed above.  Moreover, none of the limitations in the dependent claims that are tangible, e.g. structural in nature, amount to an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35 and 39, the limitation “wherein the plurality of different geographic locations comprise a plurality of different road types” is ambiguous.  What does road type mean?  The specification does not provide a definition or any examples.  The specification implies that there is a correlation between road type and distortion.  See Spec. 16, 31, 49 and 65.  The road type could be based on whether the road is located in a city or rural area because cities tend to have more buildings that cause distortion.  The road type could be based on whether the road is flat or has hills because hills could cause distortion.  The road type could be one of either gravel or paved wherein one of the said types may cause more reflections, e.g. multipath, than the other.  
Moreover, it is not clear how this limitation further limits the claims.  The limitation simply states that the different geographic locations comprises a plurality of different road types.  The limitation does not state how any of the claimed structure, e.g. processor, or steps (method) are configured differently just because there may be different “road types.”  This is analogous to an independent claim claiming a smart light bulb that is configured to output a certain amount of light based on the amount of measured/detected light already present in the vicinity of said bulb and a dependent claim that “further limits” by claiming that said bulb can be turned on day or night.  Although limiting for purposes of 112d, said bulb is not doing anything different in the hypothetical dependent claim compared to what was already being done in the hypothetical independent claim.  In other words, said bulb in either the hypothetical independent claim or hypothetical dependent claim is determining how much light to output based on the amount of external light measured.  Regarding the claimed invention, what is the invention doing differently in dependent claims 35 and 39 that is not already being done in the respective independent claims?  In other words, it would be unclear to a person of ordinary skill as to what additional configurations would be required by the dependent claims in question.  As such, the metes and bound of the claims cannot be fully ascertained, thus the claims are indefinite.  
Claim 36 recites the limitation "the interface sub-module" in 8.  There is insufficient antecedent basis for this limitation in the claim.
NOTE:  
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Examiner does not believe claims 40-41 violate 112 for this reason because there does not appear to be confusion as to when infringement occurs because claims 40-41 are directed to a non-transitory computer-readable medium.  The language “of an apparatus” is a prepositional phrase modifying a processor/computer that is very broad and could be anything from an office to an aircraft and more thus said language “of an apparatus” would receive little if any patentable weight.  Examiner does not see any confusion here as it relates to infringement.  However, claim 37 does create confusion as to when infringement occurs.
Regarding claim 37, claim 37 is indefinite because claim 37 is a method claim that depends on claim 36 which is a system claim thus leaving doubt as whether infringement occurs when a user, for example regarding the first limitation, creates an interface that is capable of receiving a value or when a user of the invention actually collects the value.  As such, the metes and bounds of claim 37 is not clearly defined thus the claim is indefinite.  The claims should probably be amended to state a processor is configured to instead of “method comprising.”  
Dependent claims 38 and 39 are also rejected for depending on claim 37.  
Claim 38 recites the limitation "the GNSS receiver.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 27-32 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullford (US 2011/0291887).
As to claim 22, Pullford teaches a method of determining a posterior error probability distribution (Para. 42 “multivariable Gaussian PDFs”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 4 “parameter vector”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3, Fig. 1 DGPS augmentation); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement (Para. 32, Fig. 2 item 204 “Overall NSE Distribution” and Para. 65, Fig. 3 item 314 “Fault-specific Integrity Failure Probability”), wherein variates of the multivariate probability distribution model comprise error for the parameter (Id.), and the one or more measurement quality indicators (Para. 2-3, Fig. 1 DGPS augmentation).
As to claim 27, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is determined from measurements made by one or more sensors (Pullford: Para. 3 GPS/GNSS is a sensor.).
As to claim 28, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein the parameter measured by the GNSS receiver is a GNSS range measurement (Pullford: Para. 59 “pseudo-range”).
As to claim 29
As to claim 30, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 22, further comprising using the posterior error probability distribution for the measured GNSS parameter to estimate a probability distribution for the uncertainty in a position of the GNSS receiver (Para. 15 “posterior probability density”).
As to claim 31, Pullford in view of Jardak as evidenced by Sato teaches a method according to claim 30, further comprising using the posterior error probability distribution for an uncertainty in the position of the GNSS receiver to calculate a protection level (Para. 33 “protection levels”).
As to claim 32, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein determining the posterior error probability distribution for the measured GNSS parameter comprises using one or more GNSS measurement quality indicators associated with a previous GNSS parameter measurement (Para. 9 “feedback of previous positon estimates.”).
As to claim 40, Pullford discloses a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of determining a posterior error probability distribution (Para. 15 “posterior”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation, Fig. 1 and Para. 18 “user position”); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model (Para. 32 “The system configuration 202 (positions of ship, 
to determine the posterior error probability distribution for the GNSS measurement (Para. 15 “posterior”), wherein variates of the multivariate probability distribution model comprise error for the parameter, and the one or more measurement quality indicators (Para. 11 “overall navigation error” Figs. 2-3 and Para. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-26 are rejected under 35 U.S.C. 103 as being obvious over Pullford (US 2011/0291887) in view Jardak (US 2016/0377729) as evidenced by SATO (US 2018/0252818).
As to claim 24, Pullford does not explicitly teach the method according to claim 22, wherein the one or more of the measurement quality indicators of one or more GNSS satellite signals received by the GNSS receiver (Para. 21 “overall navigation error” see also Figs. 2-3 and Para. 2 as discussed in claim 22.).
One of ordinary skill would consider distortion such as multipath being a common source of error or at least contributing to the GPS/GNSS error.  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pullford including weights (see Pullford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
As to claim 25, Pullford in view of Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is derived from one or more GNSS satellite signals received by the GNSS receiver (Id. “satellite elevation angle” or any one of the other indicators as taught by Jardak).
As to claim 26, Pullford in view of Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 25, wherein the one or more of the GNSS measurement quality indicators comprises one or more of: carrier-to-noise density, carrier-to-noise density variability, carrier phase variance, multipath deviation, loss-of-lock detection, code lock time and phase lock time, satellite elevation, and satellite azimuth (Id.).
Claims 33-35 and 41 are rejected under 35 U.S.C. 103 as being obvious Pulford in view of Jardak as evidenced by Sato.
As to claim 33, Pulford teaches a method of obtaining a multivariate probability distribution model (Para. 42 “multivariable Gaussian PDFs”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 41 “parameter vector of the component PDF corresponding to fault condition”) and one or more GNSS measurement quality indicators (Para. 2-3 DGPS augmentation), the method comprising:
collecting a value for  (Para. 2-3 DGPS augmentation and Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions”); and for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. 32 Fig. 2 item 204 “Overall NSE Distribution” and Para. 65 Fig. 3 item 314 “Fault-specific Integrity Failure Probability”).
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pullford including weights (see Pullford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 34, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 33, wherein the GNSS receiver is attached to or housed within a vehicle (Pullford: Fig. 1 item 114 and Para. 32 as previously cited).
As to claim 35 and as best understood, Pullford in view of Jardak as evidenced by Sato teaches the method according to claim 33, wherein the plurality of different geographic locations comprise a plurality of different road types (it is well known that ships and planes travel from place to place.  Also, note that Pullford’s Fig. 1 has a ground based processing station 111 which is a building which could block signals or create multipath. Also, the system uses a reference position as previously cited in Para. 2 and 53.  These different places traveled and locations all include different environments which as best understood teaches the concept regarding varying distortions as discussed in the specification as it relates to road types which was not clearly defined.  Please also refer to the 112 rejection above because it is not clear as to how a road type depending on road type is defined actually effects the configuration of the invention as claimed.).
As to claim 41, Pullford teaches a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of obtaining a multivariate probability distribution model (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 18 “user receiver position”) and one or more GNSS measurement quality indicators (Para. 2-3 DGPS augmentation; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “ambiguity-fixed carrier phase ranging measurements” see also Para. 34), the method comprising
collecting a value for each of the one or more GNSS measurement quality indicators (Para. 2-3; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “amgbiguity-fixed carrier phase ranging measurements” see also Para. 34) for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway; Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”); and
for :
receiving a GNSS measurement of the parameter; receiving a reference measurement of the parameter; comparing the GNSS measurement of the parameter with the reference measurement of the parameter (Para. 2 “position relative to a local reference frame” – this is presumably a base station (112) or the like that is used to provide accuracy due to being “fixed”, Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”) to obtain an error in the GNSS measurement of the parameter (Fig. 2 item 206 “Fault Condition” and Fig. 3 items 302 “fault magnitude” and 308 “fault-specific NSE PDF); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. “overall navigation error (NSE) 204” as shown in Fig. 2 and Para. 65 “probability of integrity failure” as shown in Fig. 3 step 314).
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is inidicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pullford including weights (see Pullford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 is rejected under 35 U.S.C. 103 as being obvious over Pullford and official notice.
As to claim 36, Pullford teaches a navigation system comprising: an interface for receiving a value for each of one or more measurement quality indicators associated with a Global Navigation Satellite System (GNSS) measurement of a parameter (Para. 18 “user receiver position” see also Para. 3 GPS/GNSS receiver); a memory storing a multivariate probability distribution model (Para. 21 “memory” see also Para 22 “computer program”), variates of the multivariate probability distribution comprising error for the measured GNSS parameter and each of the one or more GNSS measurement quality indicators (Par. 8, 34 and 41 as cited in claim 33); and a processor coupled to the memory (supra) 
Pullford is directed to RF signal processing and is silent regarding many features not relevant to signal processing, e.g. nuts, bolts, power supply, mount, fan for cooling, etc., and including the limitation concerning the interface sub module.  
Official Notice is appropriate here because the inventive concept of the claimed invention is directed to GNSS signal processing not software engineering. 
Examiner takes Official Notice that one of ordinary skill would use interface sub modules because it is well known that sub modules make the software more organized and easier to “debug” or troubleshoot when necessary thus addressing a problem of efficiency pertinent across many disciplines including disciplines of varying fields of endeavor.  Thus, one of ordinary skill would assume that, or at the very least modify so that, the invention in Pullford would have an See MPEP 2143 Exemplary Rational A. 
Claims 37-39 are rejected under 35 U.S.C. 103 as being obvious over Pullford in view of Official Notice and in further view of Jardak as evidenced by Sato.
As to claim 37, Pullford teaches the navigation system according to claim 36, wherein the multivariate probability distribution model stored in the memory is obtained according to a method comprising: 
collecting a value for each of the one or more GNSS measurement quality indicators for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway. And, Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions.”); and 
for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter (Para. 2 and 53 as previously cited); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pullford including weights (see Pullford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 38, Pullford in view Jardak as evidenced by Sato teaches the navigation system according to claim 37, wherein the GNSS receiver is attached to or housed within a vehicle
As to claim 39 and as best understood, Pullford in view of Jardak and as evidenced by Sato teaches a navigation system according to claim 37, wherein the plurality of geographic locations comprises a plurality of different road types (it is well known that ships and planes travel from place to place.  Also, note that Fig. 1 has a ground based processing station 111 which is a building which could block signals or create multipath. Also, the system uses a reference position as previously cited in Para. 2 and 53.  These different places traveled and locations all include different environments which as best understood teaches the concept regarding varying distortions as discussed in the specification as it relates to road types which was not clearly defined.  Please refer to 112 above, because it is unclear how the configuration of the system is affected by road type.).
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art is Pullford at Para. 79 which teaches “joint probability of NSE” but does not teach conditional probability.  In the same field of endeavor, Rohr (US 2016/0349362) at Para. 88 teaches “conditional probability (a.k.a posterior distributions).”  Examiner does not see a reason or motivation to substitute joint probability with conditional probability.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648